…continuation of 12:

The AFCP request filed 4/12/2021 has been fully considered but does not place the case in condition for allowance for the following reasons:

The proposed amendments change the scope of claims 1 and 9 and their dependents, overcoming the rejection of record and raising new issues that require further search and/or consideration. An updated search was conducted and identified new prior art, as indicated below.  In view of the newly cited prior art, the proposed amendments do not clearly place the case in condition for allowance. Applicant's arguments rely on the proposed amendments which have not been entered.

As noted in the final rejection dated 3/31/2021, the previously-cited prior art teaches pre-mapping a topography of a semiconductor wafer (Baxter, ¶ 0043: look-ahead mechanism to map topography of a substrate), and patterning a mask with an actively-focused laser beam laser scribing process (Park, ¶ 0029: adjusting depth of focus of a laser scribing process).  Neither Park nor Baxter teaches patterning the mask with an actively-focused laser beam laser scribing process subsequent to pre-mapping the entirety of the wafer.

Boyle et al. (PG Pub. No. US 2014/0231393 A1) teaches a laser beam scribing process (¶ 0002: program-controlled dicing of a substrate using a pulsed laser), wherein the laser beam energy is actively adjusted to compensate for the substrate thickness (¶ 0083: laser parameters are changed depending on the location of a focal spot within the field of view of the focusing objective in order to maintain a constant power density at the workpiece surface).  Boyle further teaches the method incudes storing a contour map in computer memory, and using the contour map to change laser beam properties across 

Since Boyle is in the same field of endeavor as Park and Baxter (laser dicing/scribing semiconductor substrates), it appears that the temporal method of Boyle could be combined with the process of Park and Baxter.  Such a method would provide an apparent benefit of maximizing cutting rate while maximizing yield of operational die (Boyle, ¶ 0005).  Furthermore, pre-mapping the entirety of the wafer as taught by Boyle would enable simultaneous mapping and laser scribing (i.e. pre-mapping a substrate in a process queue while another substrate is being laser scribed), improving process efficiency. 

Since the newly discovered prior art appears to read on the proposed claim limitations, a decision on determining allowability could not be made within the guidelines of the AFCP.



/BRIAN TURNER/               Examiner, Art Unit 2894